Shaw, C. J.
It is contended, that this judgment is to be deemed erroneous, because the whole indictment is to be considered as charging one offence of adultery, which subjected the convict to one punishment only, which, by Rev. Sts. c. 130, § 1, cannot exceed three years’ imprisonment in the state prison ; or, that the court are to presume that the grand jury intended to charge one fact of adultery, and that different days were .laid, to meet the proof as it might come out, and that the same woman may have been intended, designating her by different names, to meet the proof. But, for the reasons stated in Carlton v. Commonwealth, (ante, p. 534,) we are of opinion that we cannot presume them to be charges of one offence only, but to be, what they purport to be, charges of several distinct offences ; and being of the same nature, and subjecting the party to the same species of punishment, they might properly be included in one indictment. Under this aspect, it is very clear that the punisn ment awarded did not exceed that prescribed by law, and there fore that the judgment was not erroneous.

Judgment affirmed